Garland, J.
This appeal arises out of the case of Kræutler and another v. The Bank of the United States, just' decided. It was taken from two judgments of the court — one in favor of Andrew Morrison, sustaining his exceptions and dismissing him as a garnishee; and the other discharging a rule taken on Robert Copland, to show cause why a judgment should not be given against him as a garnishee.
The whole foundation for the demands of the plaintiffs having been broken up and destroyed by the judgment given between the plaintiffs and defendants, we see no utility in pursuing the garnishees.

Appeal dismissed.